Citation Nr: 1117628	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of squamous cell lung cancer, status post right upper lobectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran retired in June 1970 with 22 years of active duty service.

This matter came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals of squamous cell lung cancer, status post right upper lobectomy, and assigned a 0 percent rating, effective from February 15, 2002.  In March 2007, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

In a decision dated December 23, 2009, the Board denied this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 18, 2011, Order, the Court vacated the Board's December 2009 decision in accordance with a Joint Motion for Remand, and this issue was returned to the Board for further development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the prior decision, the Board denied this claim, concluding that a VA examiner's opinion from September 2009 showed that the Veteran's current pulmonary impairment was not attributable to the service-connected restrictive lung disease (the lobectomy), but to the nonservice-connected chronic obstructive pulmonary disease (COPD).  In part, the examiner concluded, "In the setting of the veteran's moderately severe COPD, it would be with resort to mere speculation to report residuals solely attributable to the diagnosis squamous cell carcinoma s/p right upper lobe resection 2/1996."

The parties agreed in the joint motion that the opinion was inadequate, relying on Jones v. Shinseki, 23 Vet.App. 382 (2010).  In that case, the Court held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  As the Court noted in Jones:

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. 

This does not mean that a medical examiner must provide a conclusive opinion.  The Court further noted in Jones that there are instances where an inconclusive medical opinion is legitimate:

Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion. There are limits to even the most current medical knowledge. In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed. Similarly, the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition. 

Here, unfortunately, the basis for the medical opinion is not clear.  As such, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain the veteran's medical records from the VA medical facilities in Gainesville and Jacksonville for any lung-related treatment, including results of any pulmonary function tests, from 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above-referenced VA  medical records, to the extent available, the Veteran should be afforded the appropriate VA examination to determine the nature and severity of the residuals of his service-connected squamous cell lung cancer, status post right upper lobectomy disability.  The claims file must be made available to the examiner for review in connection with the examination.  

All indicated studies, including pulmonary function testing (PFT), should be performed, and all findings reported in detail.  The examiner must provide an opinion as to which of the PFT results likely represent impairment resulting from the service-connected status post right upper lobectomy and which PFT results likely represent impairment due to nonservice-connected lung disorders such as chronic obstructive pulmonary disease and/or emphysema.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Please see discussion above as to the reasons and bases needed that an opinion is speculative.

The examiner should also address and resolve the prior speculative and other opinions rendered in this case, to include, specifically those offered by the prior VA examiner in 2009.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the development requested has been completed, the AMC should review the report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.


4. The claim should again be adjudicated with consideration of any and all additional evidence.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



